Citation Nr: 0921472	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an abdominal lump, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a May 2006 decision, the Board denied an initial 
compensable rating for a skin condition; an initial rating in 
excess of 50 percent for posttraumatic stress disorder 
(PTSD); and service connection for flat feet, a gallbladder 
condition, Dupuytren's contracture, a respiratory condition, 
bilateral hearing loss, tinnitus, and a hiatal hernia.

The appellant appealed the Board's May 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in September 
2007, the appellant's attorney and a representative of VA's 
Office of General Counsel filed a partial joint motion for 
remand.  In a September 2007 order, the Court granted the 
motion, vacated the portion of the Board's May 2006 decision 
denying service connection for a respiratory condition, 
bilateral hearing loss, and tinnitus, and remanded the matter 
to the Board for readjudication.

During the pendency of the appeal at the Court, the appellant 
perfected an appeal with respect to an additional issue.  In 
an August 2005 rating decision, the RO denied service 
connection for an abdominal lump, claimed as secondary to 
service-connected diabetes mellitus.  The appellant perfected 
an appeal of the RO's decision in February 2006.  

In an April 2008 decision, the Board denied service 
connection for a respiratory condition and bilateral hearing 
loss.  The issues of service connection for tinnitus and an 
abdominal lump were remanded to the RO for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Neither the appellant nor his 
attorney has argued otherwise.  
FINDINGS OF FACT

1.  The most probative evidence indicates that the 
appellant's tinnitus did not have its inception during his 
active service nor is it causally related to his active 
service or any incident therein.

2.  The most probative evidence indicates that the 
appellant's abdominal lump condition did not have its 
inception during his active service, is not causally related 
to his active service or any incident therein, nor is it 
causally related to or aggravated by any service-connected 
disability, including diabetes mellitus.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  An abdominal lump condition was not incurred in active 
service and is not causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

As previously explained by the Board in its now partially 
vacated May 2006 decision, no further action is necessary in 
order to satisfy VA's VCAA duties to the appellant.  In the 
September 2007 Joint Motion discussed above, the parties 
identified no fault in VA's compliance with its VCAA 
notification actions or with the Board's reasons and bases 
for its findings in this regard.  If the parties to the Joint 
Motion believed the Board's VCAA discussion was in any way 
problematical, they would have undoubtedly explained such 
potential error in the body of the Joint Motion.  They did 
not.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that the "Court will [not] review BVA decisions in 
a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
(noting that "[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court").  For these reasons, the 
Board's May 2006 discussion of VA's VCAA notification duties 
is incorporated by reference.  

In addition to that discussion, the Board now notes that in 
various letters issued throughout the course of this appeal, 
the RO has repeatedly advised the appellant and his attorney 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence the appellant was to provide and what part VA 
would attempt to obtain for him.  These letters include a 
March 2003 letter issued prior to the initial decision on the 
claim of service connection for tinnitus, and a July 2005 
letter issued prior to the initial decision on the claim of 
service connection for an abdominal lump, secondary to 
service-connected diabetes mellitus.  See also VCAA letters 
of August 18, 2003, and June 30, 2005.

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements in 
Dingess/Hartman.  After reviewing the record, however, the 
Board finds that any notification deficiencies have not 
resulted in prejudice to the appellant or otherwise affected 
the essential fairness of the adjudication.  

Specifically, the Board notes that for the disabilities at 
issue in this case, service connection has been denied.  
Veteran status, a disability rating, and an effective date 
are not at issue.  Thus, any failure to notify the appellant 
of these elements is harmless error.  In any event, the Board 
notes that in March 2006, the RO issued a letter for the 
express purpose of notifying the appellant of the additional 
elements imposed by the Court in Dingess/Hartman.  The RO has 
since reconsidered the appellant's claims in an April 2009 
Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

The Board further notes that throughout the course of this 
appeal, the appellant has been represented by counsel, who is 
well aware of the requirements of the VCAA and the elements 
needed to substantiate the appellant's claims, and he has 
made several submissions on behalf of the appellant during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the appellant to the extent necessary.  
A remand for additional notification or development would 
only result in unnecessarily delaying this matter with no 
benefit flowing to the appellant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  
Neither the appellant nor his attorney has specifically 
identified any pertinent, outstanding records and none is 
evident from a review of the voluminous record in this case.  
The appellant has also been afforded VA medical examinations 
in connection with his claims.  The Board finds that the 
reports of these examination provide the necessary medical 
opinions.  38 C.F.R. § 3.159(c)(4).  Neither the appellant 
nor his attorney has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  A remand for additional 
notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issues now being decided.  Again, neither 
the appellant nor his attorney has argued otherwise.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a non service-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that section 3.310 was amended during the 
pendency of this appeal, effective October 10, 2006.  The 
Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.


Analysis

Tinnitus

The appellant's attorney claims that the appellant was 
regularly exposed to acoustic trauma during service, 
including from heavy gunfire and radio communications.  He 
also notes that the appellant has reported that he wore a 
headset as an airplane spotter which "was very loud and 
irritating to his ears."  See, e.g., May 2003 notice of 
disagreement and January 2004 VA Form 9.  The appellant's 
attorney contends that such acoustic trauma "could clearly 
result in tinnitus."  Id.  

In addition to these contentions, the appellant has recently 
recalled that he has had constant bilateral tinnitus since 
service.  See March 2009 VA audiology examination report.  

Having carefully considered the contentions in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for tinnitus and the appeal will be denied.

As a preliminary matter, the Board notes that despite the 
appellant's recent recollections that he has had constant 
bilateral tinnitus since service, his service treatment 
records are wholly devoid of any complaints, treatment, or 
diagnoses of a hearing disability, including tinnitus.  At 
his August 1968 military separation medical examination, 
audiometric testing was normal, revealing pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
-
5
LEFT
0
5
5
-
0

No diagnoses of tinnitus were rendered nor was it reported by 
the appellant on his August 1968 Report of Medical History.  
Indeed, on that report, the appellant specifically denied 
having or ever having had hearing loss or other ear trouble.  

The Board further observes that the post-service clinical 
records are similarly devoid of notations of tinnitus for 
many years after service.   

While the Board has considered the appellant's recent 
contentions to the effect that his constant, bilateral 
tinnitus has been present since service, the Board finds that 
his recent assertions to this effect are not credible.  The 
record here discloses a span of many years without any 
clinical evidence to support the appellant's recent assertion 
that his tinnitus has been present since service.  Moreover, 
the Board notes that at his August 1968 military separation 
medical examination, the appellant specifically denied having 
or every having had hearing loss or other ear trouble.  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the appellant 
of events which occurred decades previously and which were 
made in the context of a claim for monetary benefits.  

While the most probative evidence shows that tinnitus was not 
present in service or for many years thereafter, the Board 
notes that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In other words, 
if there is a causal connection between the appellant's 
current tinnitus and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, there is no probative medical opinion 
of record that the appellant's current tinnitus is related to 
his active service or any incident therein, including his 
reported acoustic trauma.  No health care professional has 
provided evidence of an etiologic link between the 
appellant's currently reported tinnitus and his active 
service. The appellant has had ample opportunity to submit 
evidence in support of his claim, but did not do so.  

In fact, the only probative evidence which addresses the 
relationship between the appellant's current tinnitus and his 
active service is a March 2009 VA medical opinion.  During 
that examination, the appellant complained of constant 
bilateral tinnitus which had started in service.  The 
appellant also reported a history of noise exposure in the 
military from radio communications as well as mortar and 
rocket fire.  After his separation from service, the 
appellant reported that he worked for the railroad, during 
which time he wore hearing protection.  In reviewing the 
appellant's claims folder, the examiner noted that audiograms 
conducted at the appellant's military enlistment and his 
military separation were both normal.  The examiner concluded 
that because the appellant's service separation audiogram 
showed normal hearing acuity, it was not likely that the 
appellant's current tinnitus was from military noise 
exposure.  She explained that the presence of a ratable 
hearing loss or audiometric configuration consistent with 
noise exposure was a strong indicator that any reported 
tinnitus was also from noise exposure.  Conversely, normal 
hearing acuity at service separation strongly suggested that 
the appellant's currently claimed tinnitus is less likely to 
be from in-service noise exposure.  The examiner noted that 
she had based her conclusions on the appellant's medical 
record as well as her clinical expertise as a licensed 
audiologist.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional who has expertise to opine on the 
matter at issue in this case.  In addition, the examiner 
addressed the appellant's contentions, based her opinion on a 
review of the appellant's claims folder, including the most 
pertinent evidence therein, and provided a rationale for her 
opinion.  Again, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).

Indeed, the only contradictory opinion is that of the 
appellant's attorney, who argues that the appellant's 
tinnitus is clearly the result of noise exposure during 
service.  As the record does not establish that he possesses 
a recognized degree of medical knowledge, however, the 
appellant's attorney lacks the competency to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the reasons and bases discussed above, the evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.


Abdominal lump

The appellant also seeks service connection for an abdominal 
lump condition, which he contends is secondary to his 
service-connected diabetes mellitus.  

As a preliminary matter, the Board notes that the appellant 
has previously filed claims of service connection for 
numerous gastrointestinal ailments, including acid reflux, 
hiatal hernia, a gallbladder condition, constipation, and 
irritable bowel syndrome.  These claims have been previously 
adjudicated and are not the subject of the instant appeal.  

As noted, generally to prevail on a claim of direct service 
connection, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303; see also Hickson v. West, 12 Vet. App. 247 (1999).  In 
order to prevail on a claim of secondary service connection, 
there generally must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, with respect to element (1), there is 
conflicting evidence as to whether the appellant has a 
current abdominal lump disability.  For example, the record 
on appeal contains private clinical records showing that in 
January 2005, the appellant sought treatment with complaints 
of a "left-sided abdominal wall lump" associated with 
tenderness and burning type pain.  The appellant's physician 
noted that "multiple examiners have not been able to feel 
any significant mass."  He further noted that a CT scan of 
the appellant's abdomen had been normal, with no evidence of 
any intraabdominal mass or subcutaneous mass.  He indicated 
that "[i]n short, I do not have any explanation for [his] 
pain and his sense of mass."

At a March 2009 VA medical examination, the appellant 
described the intermittent presence of a lump in the right 
upper quadrant of his abdomen.  He reported that this lump 
would typically occur on a monthly basis and last two to 
three days before resolving on its own.  At times, the lump 
was associated with discomfort and at times it was 
asymptomatic.  He also described a recurrent right upper 
quadrant pain which occurred on a monthly basis.  The 
appellant claimed that both the lump and the upper quadrant 
pain had been recurrent since the 1970's.  The examiner noted 
that despite extensive diagnostic testing, including a 
laparoscopic cholecystectomy, there had been no etiology or 
diagnosis regarding this pain.  He noted that the appellant 
had also undergone ultrasounds and various other tests such 
as CT scan and EGD which had not identified any specific lump 
in the abdomen.  On examination, the examiner identified a 
mild defect in the abdominal wall to palpation in the right 
upper quadrant.  There was no herniation or lump detected.  
There was very mild tenderness to deep palpation of the right 
upper quadrant.  After examining the appellant and reviewing 
his claims folder, the examiner diagnosed abdominal lump, 
elusive etiology, possible small recurrent abdominal wall 
herniation.  

The Board notes that the Court has held that a symptom alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).  While there does 
not appear to be a consensus on the part of medical 
professionals as to whether the appellant currently has an 
abdominal lump disability, in light of the March 2009 VA 
examination report containing a diagnosis of abdominal lump, 
and affording the appellant the benefit of the doubt, the 
Board finds that the Hickson and Wallin element number (1), 
medical evidence of a current disability, has been met.  

In addition to medical evidence establishing the presence of 
a current disability, the record must also contain medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury, as well as 
medical evidence of a nexus between the current disability 
and either an in-service disease or injury or a service-
connected disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records are 
entirely negative for complaints or findings of an abdominal 
lump disability.  At his August 1968 military separation 
medical examination, the appellant's abdomen and viscera were 
found to be normal.  On a report of medical history, the 
appellant specifically denied having or ever having had 
stomach trouble or a tumor, growth or cyst.  

Here, the Board notes that in his February 2006 substantive 
appeal, the appellant's attorney claimed that the appellant's 
abdominal lump and pain had been present since service.  

The Board finds that such assertions are not credible.  
First, the Board observes that the assertions regarding the 
date of onset of the appellant's abdominal lump have been 
inconsistent.  For example, at the March 2009 VA medical 
examination, the appellant reported that the onset of his 
condition had been in the 1970's, not during service.  In 
June 2005, the appellant indicated that he had "recently 
discovered" a lump in his abdomen.  Further, the Board notes 
that at his August 1968 military separation medical 
examination, the appellant specifically denied having or 
every having had a stomach trouble or a growth.  The Board 
finds that the contemporaneous report of medical history 
completed in August 1968 is a more accurate representation 
than the recent recollections of the appellant.  Accordingly, 
the Board finds that there is no probative or credible 
showing of in-service incurrence of disease or injury, as 
required by Hickson element (2).  

In addition to a lack of probative and credible evidence of 
in-service incurrence or aggravation of a disease or injury, 
the Board notes that the record is also lacking probative 
evidence of a causal relationship between the appellant's 
current abdominal lump disability and his active service or 
any service-connected disability.  In fact, in March 2009, 
after examining the appellant and reviewing his claims 
folder, a VA examiner concluded that the appellant's 
abdominal lump condition was less likely than not related to 
his service-connected diabetes mellitus.  He noted that there 
was no medical basis upon which to conclude that the 
appellant's abdominal lump condition was in any way due to, 
the result of, or a complication of his service-connected 
diabetes mellitus.  The examiner explained that he had based 
his conclusion on his own clinical experiences, a review of 
the appellant's medical history, a physical examination of 
the appellant, and the most up to date medical literature.  
He further noted that the appellant described the onset of 
his abdominal lump condition as beginning a number of years 
prior to his diagnosis of diabetes mellitus.  

The Board finds that this opinion is of significant probative 
value.  The opinion was rendered by a medical professional, a 
physician, who has expertise to opine on the matter at issue 
in this case.  In addition, the examiner specifically 
addressed the appellant's contentions, based his opinion on a 
review of the appellant's medical history, and provided a 
rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

The Board also notes that the appellant has pointed to no 
other medical evidence of record which contradicts this 
opinion or otherwise contains any indication that the his 
current abdominal lump condition is causally related to his 
active service or any incident therein, or is causally 
related to or aggravated by any service-connected disability, 
including diabetes mellitus.  The Board has considered the 
contentions of the appellant and his attorney to the effect 
that the abdominal lump condition is causally related to his 
service-connected diabetes mellitus.  Because the record does 
not establish that either possesses a recognized degree of 
medical knowledge, however, they lack the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record indicates that the 
appellant's abdominal lump disorder did not have its 
inception during active service, is not causally related to 
his active service or any incident therein, nor is it 
causally related to or aggravated to or aggravated by any 
service-connected disability, including diabetes mellitus.  A 
preponderance of the evidence is against the claim and it is 
therefore denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an abdominal lump is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


